DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species B in the reply filed on 5/25/2021 is acknowledged.
Claim 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2021.
The restriction requirement between the combination and subcombination has been withdrawn because it was made with regard to a cancelled claim set as was discussed on 5/10/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,495,310. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 comprises all of the limitations of claim 30 of the instant application, in addition to further limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pardington 2014/0026580.
In regards to Independent Claim 30, Pardington teaches a combustor assembly (106) for a gas turbine engine (100), comprising: a combustor liner (120) defining a combustion chamber (within 120); an annular combustor dome (126) positioned at a forward end of the combustor liner (shown in figure 3), the annular combustor dome defining a plurality of dome apertures (128); an annular heat shield (137) positioned between the annular combustor dome and the combustion chamber (shown in figure 3), the annular heat shield defining a plurality of heat shield apertures (apertures through 137 through which 134 passes), the plurality of heat shield apertures aligned with the dome apertures (as shown in figure 4); a plurality of adapters (136), one adapter attached to the annular combustor dome at each dome aperture (136 surrounds apertures 128 in figure 4), the plurality of adapters positioned forward of the annular heat shield (136 forward of 137 in figure 7); and a plurality of collars (134), one collar extending through each heat shield aperture (134 passes through aperture of 137 in figure 7) to couple the annular heat shield to the annular combustor dome (134 couples 137 to 126 in figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeisser 4,934,145 in view of Duval 8,756,935
In regards to Independent Claim 16, Zeisser teaches a heat shield (36) for a combustor assembly (figure 1), the heat shield comprising: an annular body (segments 36 of an annular shield, Col. 2, ll. 58-64), the body defining a plurality of heat shield apertures (54), the body having an inner perimeter (inner perimeter in figure 1 below), an outer perimeter (outer perimeter in figure 1 below), a forward surface (42), and an aft surface (38); an inner wing extending axially aft and circumferentially along the inner perimeter of the body (inner wing in figure 1 below); and an outer wing extending axially aft and circumferentially along the outer perimeter of the body (outer wing in figure 1 below).  However, Zeisser does not teach that the heat shield is made of a ceramic matrix composite material.  Duval teaches making a heat shield (12) out of a ceramic matrix composite material (Col. 3, ll. 10-11).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to make the heat shield of Zeisser out of a ceramic matrix composite material, as taught by Duval, in order to better withstand the high temperatures of the combustor and reduce the need for cooling air for the heat shield (Col. 1, ll. 59-67).

    PNG
    media_image1.png
    794
    466
    media_image1.png
    Greyscale

Figure 1 of Zeisser
	Regarding Dependent Claim 23, Zeisser in view of Duval teaches the invention as claimed and discussed above, and Zeisser further teaches that the aft surface defines and interface surface adjacent each heat shield aperture of the plurality of heat shield apertures (aft surface 38 closest to 54 comprises a surface that can interface with other structures, where it is not claimed that the surface is in contact with another surface).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeisser in view of Duval as applied to claim 16 above, and further in view of Davenport 2015/0052901.
	Regarding Dependent Claim 17, Zeisser in view of Duval teaches the invention as claimed and discussed above, and Zeisser further teaches that each of the plurality of segments (38) includes one aperture (52).  However, Zeisser in view of Duval does not teach that heat .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeisser in view of Duval as applied to claim 16 above, and further in view of Halila 5,291,733.
Regarding Dependent Claim 18, Zeisser in view of Duval teaches the invention as claimed and discussed above.  However, Zeisser in view of Duval does not teach that the heat shield is segmented into an outer and inner heat shield ring, each comprising a plurality of apertures.  Halila teaches using a combustor with inner and outer sets of heat shields (94 and 58) for inner and outer nozzles (90 and 54).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the combustor heat shield of Zeisser in view of Duval to have inner and outer fuel nozzles and heat shield rings, as taught by Halila, in order to provide pilot and main fuels to the combustor for different modes of operation (Col. 10, ll. 3-9).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zeisser in view of Duval as applied to claim 16 above, and further in view of Papple 2015/0362191.
Regarding Dependent Claims 19-21, Zeisser in view of Duval teaches the invention as claimed and discussed above.  However, Zeisser in view of Duval does not teach that the heat shield comprises a plurality of slots extending in both the radial and circumferential direction.  Papple teaches using a heat shield (40) with a plurality of slots (61 in figure 4) extending in both the radial and circumferential direction (slots 61 extends about each opening 52, such that some slots extend in a least partially the circumferential direction, and some slots extend at least partially in the radial direction).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the combustor heat shield of Zeisser in view of .
Claims 16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Butler 5,463,864 in view of Duval.
In regards to Independent Claim 16, Butler teaches a heat shield (110) for a combustor assembly (figure 2), the heat shield comprising: an annular body (as shown in figure 3), the body defining a plurality of heat shield apertures (120), the body having an inner perimeter (inner perimeter in figure 2 below), an outer perimeter (outer perimeter in figure 2 below), a forward surface (surface of 120 facing 75), and an aft surface (surface of 120 facing combustion chamber interior); an inner wing extending axially aft and circumferentially along the inner perimeter of the body (inner wing in figure 2 below); and an outer wing extending axially aft and circumferentially along the outer perimeter of the body (outer wing in figure 2 below).  However, Butler does not teach that the heat shield is made of a ceramic matrix composite material.  Duval teaches making a heat shield (12) out of a ceramic matrix composite material (Col. 3, ll. 10-11).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to make the heat shield of Butler out of a ceramic matrix composite material, as taught by Duval, in order to better withstand the high temperatures of the combustor and reduce the need for cooling air for the heat shield (Col. 1, ll. 59-67).

    PNG
    media_image2.png
    714
    485
    media_image2.png
    Greyscale

Figure 2 of Butler
Regarding Dependent Claim 22, Butler in view of Duval teaches the invention as claimed and discussed above, and Butler further teaches a rim at each heat shield aperture with a conical shape (see conical shape in figure 2 above).
Regarding Dependent Claim 23, Butler in view of Duval teaches the invention as claimed and discussed above, and Butler further teaches that the aft surface defines an interface surface adjacent each heat shield aperture of the plurality of heat shield apertures (aft surface of 120 that contacts 150 in figure 2).
Regarding Dependent Claim 24, Butler in view of Duval teaches the invention as claimed and discussed above, and Butler further teaches that each heat shield aperture is configured to receive a collar (150), wherein each collar defines an interface surface (surface of 150 that contacts 120), and wherein the interface surface of each collar contacts the interface surface adjacent the respective heat shield aperture (150 contacts 120 in figure 2).
s 16 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Stastny 2008/0092546 in view of Duval.
In regards to Independent Claim 16, Stastny teaches a heat shield (28) for a combustor assembly (figure 2), the heat shield comprising: an annular body (body of 28), the body defining a plurality of heat shield apertures (34), the body having an inner perimeter (inner perimeter in figure 2 below), an outer perimeter (outer perimeter in figure 2 below), a forward surface (surface of 28 facing 26), and an aft surface (surface of 28 facing combustion chamber interior); an inner wing extending axially aft and circumferentially along the inner perimeter of the body (inner wing in figure 2 below); and an outer wing extending axially aft and circumferentially along the outer perimeter of the body (outer wing in figure 2 below).  However, Stastny does not teach that the heat shield is made of a ceramic matrix composite material.  Duval teaches making a heat shield (12) out of a ceramic matrix composite material (Col. 3, ll. 10-11).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to make the heat shield of Stastny out of a ceramic matrix composite material, as taught by Duval, in order to better withstand the high temperatures of the combustor and reduce the need for cooling air for the heat shield (Col. 1, ll. 59-67).

    PNG
    media_image3.png
    717
    611
    media_image3.png
    Greyscale

Figure 2 of Stastny
Regarding Dependent Claim 26, Stastny in view of Duval teaches the invention as claimed and discussed above, and Stastny further teaches that the body includes on the aft surface a first raised area (36) that extends about each heat shield aperture of the plurality of heat shield apertures.
Regarding Dependent Claim 27, Stastny in view of Duval teaches the invention as claimed and discussed above, and Stastny further teaches that the body includes on the forward surface a second raised area (60) that extends about each heat shield aperture of the plurality of heat shield apertures.
Regarding Dependent Claim 28, Stastny in view of Duval teaches the invention as claimed and discussed above, and Stastny further teaches that the first and second raised areas define an interface surface (36 and 60 both in contact with surfaces of other components in figure 2).
s 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zeisser in view of Duval as applied to claim 16 above, and further in view of Papple and Halila 5,291,733.
Regarding Dependent Claims 25 and 29, Zeisser in view of Duval teaches the invention as claimed and discussed above.  However, Zeisser in view of Duval does not teach that the heat shield comprises an inner and outer ring, or that each ring comprises a plurality of slots.  Halila teaches using a combustor with inner and outer sets of heat shields (94 and 58, such that heat shield apertures are spaced radially and circumferentially) for inner and outer nozzles (90 and 54).  Papple teaches using a heat shield (40) with a plurality of slots (61 in figure 4) extending in both the radial and circumferential direction (slots 61 extends about each opening 52, such that some slots extend in a least partially the circumferential direction, and some slots extend at least partially in the radial direction).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the combustor heat shield of Zeisser in view of Duval to have inner and outer fuel nozzles and heat shield rings, as taught by Halila, and to have a plurality of slots, as taught by Papple, in order to provide pilot and main fuels to the combustor for different modes of operation (Col. 10, ll. 3-9 of Halila) and to provide a cooling film over the surface of the heat shield (paragraph [0021] of Papple).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Pardington as applied to claim 30 above, and further in view of Smith 2010/0044472.
	Regarding Dependent Claim 31, Pardington teaches the invention as claimed and discussed above, and further teaches that each adapters are press-fit within the dome apertures (134 shown pressed into apertures 128 of 126 in figure 7).  However, Pardington does not teach that the collars are brazed to each adapter.  Smith teaches brazing components of a combustor (paragraph [0049]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use brazing to connect the collars to the adapters of Pardington, as taught by Smith, in order to further secure the components together (paragraph [0049]).

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pardington as applied to claim 30 above, and further in view of Duval.
Regarding Dependent Claim 33, Pardington teaches the invention as claimed and discussed above, and further teaches that the annular body of the heat shield (137) has an inner perimeter (inner perimeter of 137 nearest to inner liner 120 in figure 3), an outer perimeter (outer perimeter of 137 nearest to outer liner 120 in figure 3), and an aft surface (surface of 137 facing interior of combustion chamber).  However, Pardington does not teach inner and outer wings at the inner and outer perimeters of the heat shield that extend aft.  Duval teaches using a heat shield (12) with inner and outer wings (wings 12b shown in figure 2).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the heat shield of Pardington with the inner and outer wings of Duval, in order to guide air to form a film along the walls of the combustor (Col. 1, ll. 42-44).
Regarding Dependent Claim 34, Pardington in view of Duval teaches the invention as claimed and discussed above.  However, Pardington does not teach that the heat shield is made of a ceramic matrix composite material.  Duval teaches making a heat shield (12) out of a ceramic matrix composite material (Col. 3, ll. 10-11).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to make the heat shield of Pardington in view of Duval out of a ceramic matrix composite material, as taught by Duval, in order to better withstand the high temperatures of the combustor and reduce the need for cooling air for the heat shield (Col. 1, ll. 59-67).

Allowable Subject Matter
Claim 35 is allowed.
prior art fails to teach, in combination with the other limitations of independent claim 35, that the inner and outer wings of the heat shield overlies the inner and outer liners, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.